Citation Nr: 1525908	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2014, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the time of the hearing, and in August 2014, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file.  A review of the documents reveals that, with the exception of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he claims that he was exposed to excessive noise from gunfire during service.  The Veteran's DD Form 2014 confirms that his Military Occupational Specialty was that of light weapons infantry and he served in Korea.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his military service. 

The Veteran's service treatment records (STRs) include audiograms from his enlistment and separation examinations.  The Veteran's STRs reflect that, upon enlistment in August 1969, his pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
--
0
LEFT
65
65
65
--
65

Upon separation, in February 1971, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
--
10
LEFT
15
0
5
--
15

The February 1971 separation examination shows normal hearing for VA purposes; however, the threshold readings document an upward threshold shift in the right ear at the 500, 1000, and 4000 Hertz ranges.

The Veteran was provided with a VA examination in October 2011.  At such time, he reported military noise exposure from exposure to M14s, M16s, grenade launchers, rocket launchers, and machine guns.  He stated that he had post-service occupational noise exposure during his tenure at a pharmaceutical company performing service and machinery work; however, hearing protection was mandated and always worn.  The Veteran denied any post-service recreational noise exposure.  The examiner opined that Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Her rationale was, "[a]lthough induction testing indicated a moderately severe hearing loss in the left ear, separation testing indicated normal hearing thresholds bilaterally.  Due to documented normal hearing thresholds at discharge, it is the opinion of this examiner that the Veteran's hearing loss is less likely as not related to military service."

The Board finds that the October 2011 VA opinion is inadequate as the examiner failed to provide an adequate rationale for her opinion.  The examiner primarily relied on the fact that the Veteran had normal hearing in service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner in this instance failed to address the upward threshold shift documented in service in regard to the Veteran's right ear hearing.  Furthermore, the Board finds that an additional explanation is required as to how the Veteran could have had moderately severe hearing loss in the left ear at enlistment, and normal hearing at separation from service.

The Board also notes that, after his June 2014 hearing, the Veteran submitted audiological examinations from his post-service employment beginning in February 1977 that show hearing loss, as well as a statement from his wife as to the onset of his hearing loss, and an excerpt from the Institute of Medicine's "Noise and Military Service Implications for Hearing Loss and Tinnitus."  Such evidence should be reviewed by the examiner when rendering an opinion as to the etiology of the Veteran's bilateral hearing loss.

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  




Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA audiologist who conducted the Veteran's October 2011 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the entire record, to include the lay statements from the Veteran and his wife regarding the onset and continuity of symptomatology, the Veteran's post-service employment audiological examinations showing hearing loss beginning in February 1977, and the submitted excerpt from the Institute of Medicine's "Noise and Military Service Implications for Hearing Loss and Tinnitus."  

(A)  With regard to the Veteran's right ear hearing loss, the examiner is requested to provide an opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that such is related to his acknowledged in-service noise exposure.  The examiner should specifically comment upon significance, if any, of the threshold shift in the Veteran's right ear hearing acuity from his August 1969 enlistment examination to his February 1971 separation examination.  

(B)  With regard to the Veteran's left ear hearing loss, the examiner should offer an opinion as to whether the disorder increased in severity in service.  If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.  In this regard, the examiner should explain whether it is possible that the Veteran's hearing significantly improved over his one and a half years of active duty service.

Any opinion offered should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment records.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




